DETAILED ACTION
Amended claims filed 9 September 2022 have been entered. New claims 26-31 have been added. Claims 1-18, and 21-31 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “cylinders … can be provided in the drive ring, facing radially inward, wherein the central portion is used to drive the pistons in a radial direction” as described in the specification (See Applicants Specification filed 6 December 2019, page 23). These elements are claimed in claims 6, 29.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 27 and 30 lack antecedent basis for “an oval surface.” Change it to “an elliptical shape” as disclosed in applicant’s Specification submitted 6 December 2019, page 13.  
The amendment filed 9 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 29 “wherein the central part comprises an outward facing, non-circular surface, engaging the pistons directly or indirectly, wherein between the outward facing, non-circular surface of the central part and each piston at least two bearings are provided, carried in a side by side relation seen in a direction of rotation of the drive ring by a bearing carrier or boogie, during use driving the pistons.” That embodiment is found on pages 23 and 24 of the specification.  The disclosure of that embodiment does not include details of the central portion and the connections to the pistons and cylinders of the drive ring as claimed.
Claim 30 “wherein the outward facing, non-circular surface is an oval surface.” That embodiment is found on pages 23 and 24 of the specification.  The disclosure of that embodiment does not include details of the central portion and the connections to the pistons and cylinders of the drive ring as claimed.
Claim 31 “wherein for each piston the at least two bearings have parallel rotation axis, wherein the bearing carrier or boogie is carried by a pivot axis extending parallel to the rotation axis of the at least two bearings.” That embodiment is found on pages 23 and 24 of the specification.  The disclosure of that embodiment does not include details of the central portion and the connections to the pistons and cylinders of the drive ring as claimed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 29, applicant has not disclosed in the originally filed specification dated 6 December 2019, the details of “a central part comprises an outward facing, non-circular surface, engaging the pistons directly or indirectly, wherein between the outward facing, non-circular surface of the central part and each piston at least two bearings are provided, carried in a side by side relation seen in a direction of rotation of the drive ring by a bearing carrier or boogie, during use driving the pistons.” The above details are related to the embodiment of a drive ring with cylinders facing radially inward. That embodiment is found on pages 23 and 24 of the specification.  The disclosure of that embodiment does not include details of the central portion and the connections to the pistons and cylinders of the drive ring as claimed. Therefore applicant has not met the written description requirement for the above material. The claim is thereby rejected for lack of written description. Dependent claims 30 and 31 are also rejected as dependent on claim 29.
Regarding claim 30, applicant has not disclosed in the originally filed specification dated 6 December 2019, the details of “the outward facing, non-circular surface is an oval surface.” As addressed above, the details are related to the embodiment of the drive ring with cylinders facing radially inward. The disclosure does not include the claimed details when describing the embodiment on the Specification pages 23 and 24. Therefore applicant has not met the written description requirement for the claim. The claim is thereby rejected for lack of written description.
Regarding claim 31, applicant has not disclosed in the originally filed specification dated 6 December 2019, the details of “each piston the at least two bearings have parallel rotation axis, wherein the bearing carrier or boogie is carried by a pivot axis extending parallel to the rotation axis of the at least two bearings.” As addressed above, the details are related to the embodiment of the drive ring with cylinders facing radially inward. The disclosure does not include the claimed details when describing the embodiment on the Specification pages 23 and 24. Therefore applicant has not met the written description requirement for the claim. The claim is thereby rejected for lack of written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobata (WO 2014/109043 – citations to attached machine translation).
Regarding claim 1, Kobata discloses a wind turbine (fig 1, wind turbine generator 100, line 1 pg 2 of translation), comprising a tower (fig 1 tower 4, pg 2) and a head (rotor 1, pg 2) mounted at an upper end of said tower, the head being rotational around a head axis (rotor 1 rotates along axis 9, pg 2), wherein a propeller (three blades 1b and hub 1, pg 3) is mounted to said head, the propeller being rotatable around a propeller axis (rotates around axis 9, pg 2), wherein the propeller comprises a hub (hub 1, id.), wherein a hydraulic pump (hydraulic pump 5, pg 2 last line) is provided and configured to be driven by said propeller, wherein the hydraulic pump is provided substantially in the propeller (fig 2, pump 5 is within the hub 1), wherein the hydraulic pump is provided in the hub of the propeller (id.), such that the hydraulic pump can be removed from the head together with the propeller (hydraulic pump 25 is removed from inside the hub after the hub is removed from the shaft 21a of support member 21, pg 7 bottom two paragraphs). 
Regarding claim 6, Kobata discloses the wind turbine according to claim 1, wherein the pump is a multi- piston pump (fig 4, radial piston hydraulic pump, pistons 5d, pg 4 third from bottom paragraph), comprising a central part (inner member 5a, id.) and a drive ring (outer member 5b, id.) extending around the central part, wherein: the central part comprises a series of radially outward facing cylinders (cylinders 5c, id) with pistons (pistons 5d, id.) movable in said cylinders in a radial direction (radial piston pump, id.), relative to a central axis (axis 9), wherein the drive ring engages the pistons directly or indirectly for at least forcing the pistons radially inward (pistons 5d move up and down along cylinder 5c because they ride of the ring cam of the outer member 5b, id.; first of 2 alternatives, the prior art is applied to the first claimed alternative); and/or the drive ring comprises a series of radially inward facing cylinders with pistons movable in said cylinders in said radial direction (drive ring cylinders are the second of 2 alternatives, the prior art is applied to the first alternative), relative to a central axis (second of two alternatives, the prior art is applied to first alternative), wherein the central part engages the pistons directly or indirectly for at least forcing pistons radially outward (second of two alternatives, the prior art is applied to first alternative). 
Regarding claim 7, Kobata discloses the wind turbine according to claim 6, wherein the drive ring comprises an inward facing (fig 4, outer member 5b includes a plurality of undulations, pg 4 third from bottom paragraph), non-circular surface (undulations make the shape not a circle), engaging the pistons directly or indirectly (pistons 5d ride on the drive ring undulations, id.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobata in view of Kita (JP 2001/041146, Applicant Submitted Prior Art).
Regarding claim 8, Kobata discloses the turbine according to claim 7. Kobata does not disclose wherein, between the inward facing, non-circular surface of the drive ring and the pistons, a flexible ring or ring assembly is provided that is configured to flex upon rotation of the drive ring, for driving the pistons. 
Kita teaches an analogous cylinder pump (fig 1, abstract) wherein, between the inward facing, non-circular surface of the drive ring and the piston, a flexible ring (supporting member 10, abstract) is provided that is configured to flex upon rotation of the drive ring, for driving the pistons. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the supporting member 10 of Kita in between the drive ring and pistons of Kobata in order to aid the elastic return forces of the pump pistons (Kita, abstract), thereby increasing the reliability of the pump by ensuring return reciprocation.

Claims 9 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kobata in view of Dell (US 2,217,796)
Regarding claim 9, Kobata discloses the wind turbine according to claim 7, wherein Kobata does not disclose wherein between the inward facing, non-circular surface of the drive ring and each piston at least two bearings are provided, carried by a boogie, for driving the pistons upon rotation of the drive ring. 
Dell teaches a radial piston pump wherein between the inward facing, non-circular surface of the drive ring (eccentric ring 20, pg 2 ln 7) and each piston at least two bearings (two pairs of roller bearings 27, pg 2 ln 5-6) are provided, carried by a boogie (shoe 24, pg 2 ln 29). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the pistons of Kobata with the shoe, boss, and bearings of Dell for the predictable result of driving the reciprocation of the pistons with the relative movement of the drive ring.
Regarding claim 26, Kobata discloses a wind turbine (fig 1, wind turbine generator 100, line 1 pg 2 of translation), comprising a tower (tower 4) and a head (rotor 1) mounted at an upper end of said tower, the head being rotational around a head axis (axis 9), wherein a propeller (three blades 1b and hub1) is mounted to said head, the propeller being rotatable around a propeller axis (axis 9), wherein a hydraulic pump (hydraulic pump 5) is provided and configured to be driven by said propeller, wherein the hydraulic pump is provided substantially in the propeller (fig 2 pump 5 is within hub 1), wherein the pump is a multi-piston pump (fig 4, several pistons 5d are depicted), comprising a central part (inner member 5a, pg 4, third paragraph from bottom) and a drive ring (outer member 5b, id.) extending around the central part, wherein the central part comprises a series of radially outward facing cylinders (cylinders 5c, id.) with pistons (pistons 5d,  id) movable in said cylinders in a radial direction (pistons reciprocate radially as a radial piston pump, pg 4), relative to a central axis (axis 9), wherein the drive ring engages the pistons directly (first of two alternatives, pistons and drive ring are in direct contact) or indirectly (second of two alternatives, prior art teaches the first alternative) for at least forcing the pistons radially inward (pistons are reciprocated inward and outward), wherein the drive ring comprises an inward facing, non-circular surface, engaging the pistons directly or indirectly (fig 4, outer member 5b includes undulating surface, pg 4 third from bottom paragraph).    Kobata does not disclose wherein between the inward facing, non-circular surface of the drive ring and each piston at least two bearings are provided, carried in a side by side relation seen in a direction of rotation of the drive ring by a bearing carrier or boogie, during use driving the pistons. 
Dell teaches a radial piston pump wherein between the inward facing, non-circular surface of the drive ring (eccentric ring 20, pg 2 ln 7) and each piston at least two bearings (two pairs of roller bearings 27, pg 2 ln 5-6) are provided, carried in a side by side relation seen in a direction of rotation of the drive ring by a bearing carrier or a boogie (shoe 24, pg 2 ln 29; the shoe 24 is also a bearing carrier). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the pistons of Kobata with the shoe, boss, and bearings of Dell for the predictable result of driving the reciprocation of the pistons with the relative movement of the drive ring.
Regarding claim 27, Kobata in view of Dell teaches the wind turbine according to claim 26, teaches a radial piston pump wherein between the inward facing, non-circular surface of the drive ring is an oval surface (Dell, eccentric ring 20, pg 2 ln 7). 
Examiner further rotes that it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the undulating cam surface of Kobata with the eccentric ring of Dell as a design choice, the number of undulations or eccentric ring determines the number of reciprocations of the pistons per rotation of the drive ring which is a design choice. Applicant has not disclosed criticality or unexpected result of the oval surface or elliptical surface as a drive ring to cause reciprocation of pistons.
Regarding claim 28, Kobata in view of Dell teaches the wind turbine according to claim 26, wherein for each piston the at least two bearings have parallel rotation axis, wherein the bearing carrier or boogie is carried by a pivot axis (Dell, fig 1, shoes 24 is carried by boss 25 on the boss 25 axis, pg 2 line 1-3) extending parallel to the rotation axis of the at least two bearings (bearings 26 are on the shoe 24 and pivot on boss 25 with the shoe 24). 

Claim 29-31 is rejected under 35 U.S.C. 103 as being unpatentable over Kobata in view of Schober (US 2013/0022482)


Regarding claim 29, Kobata discloses a wind turbine (fig 1, wind turbine generator 100, line 1 pg 2 of translation), comprising a tower (fig 1 tower 4, pg 2) and a head (rotor 1, pg 2) mounted at an upper end of said tower, the head being rotational around a head axis (rotor 1 rotates along axis 9, pg 2), wherein a propeller (three blades 1b and hub 1, pg 3) is mounted to said head, the propeller being rotatable around a propeller axis (axis 9), wherein a hydraulic pump (hydraulic pump 5, pg 2) is provided and configured to be driven by said propeller, wherein the hydraulic pump is provided substantially in the propeller (fig 2, pump 5 is within the hub 1), wherein the pump is a multi-piston pump (multiple pistons 5d, id.), comprising a central part (inner member 5a, id.) and a drive ring (outer member 5b, id.) extending around the central part.   Kobata does not disclose wherein the drive ring comprises a series of radially inward facing cylinders with pistons movable in said cylinders in said radial direction, relative to a central axis (axis 9), wherein the central part engages the pistons directly or indirectly for at least forcing pistons radially outward, wherein the central part comprises an outward facing, non-circular surface, engaging the pistons directly or indirectly, wherein between the inward facing, non-circular surface of the drive ring and each piston at least two bearings are provided, carried in a side by side relation seen in a direction of rotation of the drive ring by a bearing carrier or boogie, during use driving the pistons. 
Schober teaches an analogous pump (fig 3 piston pump 48, par 0028) wherein an analogous drive ring (fig 3, the array through which cylinders 47 are bored, par 0028) comprises a series of radially inward facing cylinders (cylinders 47, id.) with pistons (pistons 44, 46, id.) movable in said cylinders in said radial direction, relative to a central axis  (axis of elliptical bearing 10, id.), wherein an analogous central part (elliptical bearing 10, id.) engages the pistons directly or indirectly for at least forcing pistons radially outward (piston 44, 46 move up and down because of rotation of bearing 10, par 0031), wherein the central part comprises an outward facing, non-circular surface (elliptical surface 30 with non-circular shape of an ellipse, par 0027), engaging the pistons directly or indirectly (roller elements 16 urge against piston 44, 46, pushed by elliptical bearing surface 30, par 0027-0030), wherein between the outward facing, non-circular surface of the central part and each piston at least two bearings are provided (fig 2, rolling element 16,  id.), carried in a side by side relation seen in a direction of rotation of the drive ring by a bearing carrier (outer bearing races 12 and 14 hold rolling elements 16 in place, par 0023, 0025) or boogie, during use driving the pistons.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the pump of Schober for the pump of Kobata, for the expected result of providing a hydraulic pump where the central part and outer drive ring rotate relative to each other to cause the pumping action.
Regarding claim 30 Kobata in view of Schober teaches the wind turbine according to claim 29, wherein the outward facing, non-circular surface is an oval surface (Schober, elliptical surface 30, par 0027).  
Regarding claim 31 Kobata in view of Schober teaches the wind turbine according to claim 29, wherein for each piston the at least two bearings have parallel rotation axis, wherein the bearing carrier or boogie (Schober, fig 2, outer bearing races 12 and 14, par 0024-0024) is carried by a pivot axis (Schober, fig 2, axis at the center of the elliptical bearing 10, par 0023) extending parallel to the rotation axis of the at least two bearings.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-9,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 9, applicant argues that the prior art does not suggest the use of boogies. This is incorrect, boogies are terms of art for bearing holders (See Applicant spec pg 17 ln 6; See attached NPL, American Heritage Dictionary entry for bogie). Therefore the prior art bearing holders shown above, disclose said boogies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached references include analogous hydraulic pumps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746